VICKERY, PJ.
This case came on for hearing upon a motion to dismiss to the appeal and after a consideration and examination of the issues that are involved in this court, we have come to the conclusion that the motion to dismiss the appeal must be and is granted for the reason that the matter sought to-be appealed is not appealable. Whether the original action was a chancery case or not is not material at the' present instance, for the reason that the issue that is appealed is nothing but an issue at law as to who is entitled to the ownership of the property in question; and while the ruling of the court might be a final order from which error might be prosecuted, such order is not appealable, gs it does not relate to a chancery matter, and we base our decision upon the case of Forest City Investment Company vs. Haas, 110 OS. 188 and Neighbors vs. Thistle Down, 26 Oh. Ap. 324.
We have had other decisions in which we took the same position, i. e. other cases which we have decided likewise.
The argument that the case that we had in this court growing out of the same matter was appealable, is not pertinent, for that case was based upon an injunction that was sought in this same litigation by the party appealing here to enjoin the various defendants from interfering with and taking possession of certain property which was claimed to be theirs, and in that case a temporary restraining order was allowed which subsequently was dissolved and an appeal was taken from the order dissolving the temporary restraining order. Such proceedings were based upon a special statute and is not a case in point so far as the instant matter is concerned.
*69We, therefore, hold that the matter appealed to this court is not appealable, and therefore the motipn is well taken and the motion is granted and the appeal dismissed.
Sullivan and Levine, JJ., concur.